November 20, 2012




                                   JUDGMENT

                   The Fourteenth Court of Appeals
   NATIONAL CITY BANK OF INDIANA AND HOME LOAN SERVICES, INC.,
                      Appellants/Cross-Appellees

NO. 14-10-01125-CV                          V.

                     ALBERT ORTIZ, Appellee/Cross-Appellant
                      ________________________________

       This cause, an appeal from the judgment signed August 18, 2010 in favor of
appellee, Albert Ortiz, was heard on the transcript of the record. We have inspected the
record and find error in the judgment. We therefore

      (a)    REVERSE the portions of the judgment

             (1)    holding National City liable to Ortiz for actual damages,
                    interest, and attorneys’ fees;

             (2)    providing that National City takes nothing by its claims;

             (3)    denying National City’s request for judicial foreclosure;

             (3)    declaring that the “Note and the Deed of Trust are fully,
                    completely, and finally satisfied and no past, present, or
                    further obligations or sums are or shall become due and
                    owing under said Note and Deed of Trust”; and

             (4)    providing that “all partial and/or interlocutory judgments
                    heretofore granted in this case are hereby made final and
                    incorporated into this Final Judgment”;
(b)    MODIFY the amount of the actual damages awarded against HLS,
       replacing the award of $10,000 in actual damages with an award of
       $74,500, which represents the largest amounts found by the jury for the
       injuries caused by HLS (i.e., $10,000 for the fair market value of Ortiz’s
       personal property and $77,000 for the loss of the use of the real property,
       reduced by the $12,500 settlement credit);

(c)    AFFIRM the remainder of the judgment as modified; and

(d)    REMAND the case with instructions to the trial court to

       (1)    sever National City’s claims from the remainder of the case; and

       (2)    retry National City’s severed claims.

We order appellee Albert Ortiz to pay all costs incurred in this appeal.

We further order this decision certified below for observance.